Citation Nr: 0201159	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  95-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a disability rating in excess of 
10 percent for osteochondroma of the left knee.

3.  Entitlement to a disability rating in excess of 
10 percent for a fungal infection of the neck, shoulders, and 
chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1986 to December 1991, 
and served in the Southwest Asia theater of operations during 
the Persian Gulf War.  These matters come to the Board of 
Veterans' Appeals (Board) from a November 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In that rating decision 
the RO denied entitlement to service connection for a back 
disorder, a respiratory disorder, a disorder manifested by 
excess saliva, and a disorder manifested by fatigue.  The RO 
also granted service connection for osteochondroma of the 
left knee, rated as non-compensable; and a fungal infection 
of the neck, shoulders, and chest, rated at 10 percent 
disabling.  The veteran perfected an appeal of the denials of 
service connection and the ratings assigned for the service-
connected disorders.

Subsequent to the initiation of his appeal the veteran's 
claims file was transferred to the RO in Lincoln, Nebraska, 
because he currently resides in that area.

In an August 1997 rating decision the RO increased the rating 
for the left knee disability from zero to 10 percent.  The 
veteran has not withdrawn his appeal of the assigned rating, 
and contends that a higher rating is warranted.  The Board 
finds, therefore, that the issue of entitlement to a higher 
disability rating for the left knee disorder remains in 
contention.

During a March 1995 hearing the veteran described the 
respiratory or "saliva" condition for which he was seeking 
compensation benefits as a build up of phlegm in the throat.  
VA treatment records indicate that in September 1997 he was 
given a chest X-ray and pulmonary function studies due to a 
complaint of "thickness in the respiratory system."  That 
testing resulted in a clinical finding of mild obstructive 
disease.  During an April 1998 VA respiratory examination the 
veteran described his respiratory problem as a chronic 
productive cough, and examination and pulmonary function 
studies at that time resulted in a diagnosis of chronic 
obstructive lung disease, mild.

In an August 1998 rating decision the RO granted service 
connection for chronic obstructive lung disease, claimed as a 
chronic disability manifested by respiratory problems 
resulting from service in the Persian Gulf War.  Because the 
medical evidence indicates that the veteran's complaint was 
due to the chronic obstructive lung disease, the Board finds 
that service connection has been granted for the condition 
claimed by the veteran, and that that issue is no longer 
within the Board's jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement 
ceases to be valid if the RO grants the benefit sought on 
appeal).  In addition, when service connection was granted 
for post-traumatic stress disorder, the grant included 
"thickness of saliva as due to undiagnosed illness."

The file contains the report of a May 1998 VA psychiatric 
examination, which resulted in a diagnosis of post-traumatic 
stress disorder (PTSD).  The subject of that examination does 
not appear to be the veteran in this case, in that the 
examination report refers to a 47-year old white male and the 
veteran at that time was a 30-year old black male, and the 
history documented during that examination is in conflict 
with the veteran's history shown elsewhere in the claims 
file.  Nonetheless, in an October 2000 rating decision the RO 
granted the veteran entitlement to service connection for 
PTSD, claimed as a chronic disability manifested by fatigue, 
restlessness, and memory loss resulting from service in the 
Persian Gulf War.  The veteran underwent a VA psychiatric 
examination in December 2000, which resulted in a diagnosis 
of PTSD.  Because the medical evidence indicates that the 
veteran's complaints of fatigue, restlessness, and memory 
loss were manifestations of PTSD, for which service 
connection has been granted, the Board finds that the issue 
of entitlement to service connection for a disorder 
manifested by fatigue is no longer within its purview.  
Hamilton, 39 F.3d at 1574.   Specifically, the grant of 
service connection for PTSD included fatigue "as due to 
undiagnosed illness."


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The medical evidence does not establish a current 
diagnosis of disability pertaining to the low back.

3.  The veteran's complaint of low back pain is not supported 
by any objective indications of chronic back disability.

4.  Osteochondroma of the left knee is manifested by slight 
instability, pain with use, weakness, stiffness, limited 
endurance, and range of motion from zero to 115 degrees.

5.  The fungal infection of the neck, shoulders, and chest is 
manifested by patches of lesions on the anterior and 
posterior chest and the neck that are not exudative or 
constantly itching, do not cover an extensive area, and do 
not result in marked disfigurement.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by back pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).

2.  The criteria for a disability rating in excess of 
10 percent for osteochondroma of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5003, 5015, 5257, 5260, and 5261 
(2001).

3.  The criteria for a disability rating in excess of 
10 percent for the fungal infection of the neck, shoulders, 
and chest are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.118, 
Diagnostic Codes 7800, 7806, and 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in May 1986 
he complained of back pain, but denied having injured the 
back during the previous 72 hours.  Any examination or 
treatment resulting from that complaint is not documented.  
He was treated for urticaria in June 1986, pseudofolliculitis 
barbae in July 1986, and tinea cruris in February 1988.  

In February 1990 and from October to December 1991 he 
received treatment for pain in the left knee, and an X-ray 
study in October 1991, following a motor vehicle accident, 
disclosed a probable osteochondroma on the medial aspect of 
the distal femoral shaft.  In December 1991 he denied 
experiencing any locking or giving way of the knee, but had 
an increase in pain with stair climbing and physical 
training.  Examination then revealed mild diffuse edema, full 
range of motion without crepitance, laxity, and pain with 
movement of the medial collateral ligament.  His complaints 
were then assessed as a questionable medial collateral 
ligament strain, which was treated with medication, a knee 
brace, and exercises.  

The service medical records, including the November 1991 
separation examination, are otherwise silent for any 
complaints or clinical findings pertaining to the claimed 
disorders.  Although the veteran contends that an X-ray study 
of the back on separation from service showed curvature of 
the spine, the report of such a study is not of record.

During a May 1993 VA examination the veteran reported having 
an intermittent rash on the anterior chest.  Examination then 
revealed a hypopigmented rash on the right side of the neck 
and shoulder, the left upper chest, and the middle of the 
chest.  He denied that the lesions itched.  The examiner then 
provided a diagnosis of a fungal infection involving the 
neck, parts of the shoulder, and the anterior chest.

The veteran also reported having had pain in the back at the 
L3-L4 level for the previous two years with bending, 
standing, or sitting for more than 30 minutes.  He denied 
having missed any work due to back problems.  The range of 
motion of the lumbar spine was 90 degrees of forward flexion, 
backward extension to 30 degrees, lateral flexion to 
30 degrees bilaterally, and rotation to 40 degrees 
bilaterally, all without discomfort.  There was no evidence 
of muscle spasm or tautness.  His gait was normal and he was 
able to heel and toe walk and squat without difficulty.  The 
examiner found that the back examination was negative for any 
clinical findings.

The veteran complained of pain in the left knee with climbing 
one flight of stairs, or standing for more than 20 minutes.  
Examination of the knee revealed no swelling, crepitance, 
instability, or tenderness to palpation.  The range of motion 
of the knee was equal with that of the right, which was from 
zero to 115 degrees.  The examiner found that the examination 
of the knee was essentially normal, but an X-ray study showed 
calcific tendonitis of the knee.

In his January 1995 substantive appeal the veteran stated 
that he injured his back in October 1988 while on a field 
exercise in Korea.  He was unable to report for medical 
treatment at that time because of his location, but was put 
on light duty for two weeks.  He stated that he had back 
problems since then.

The veteran provided testimony before the RO Hearing Officer 
in March 1995, at which time he stated that he had an 
intermittent itchy skin rash on his chest, neck, and 
shoulders.  He stated that he had been given a cream for the 
rash, but that it did not help.  The rash was worse in the 
summer, and seemed to clear up in the winter.

He testified that he was unable to stand for a prolonged 
period due to left knee pain, that it prevented him from 
doing a lot of climbing or bending, and that it sometimes 
gave out.  He thought that the range of motion in the left 
knee was less than that in the right.  He had puffiness in 
the knee with prolonged sitting, and the knee popped and 
clicked.  He used the brace that he had been given in service 
if he was required to walk or stand for prolonged periods.

He again reported having injured his back in 1988 while in 
Korea, and that he had back problems since then.  He stated 
that his back problems prevented him from lifting more than 
30 pounds, and that certain movements caused pain.  He also 
stated that if he sat or stood for a long period the left 
side of his body would be temporarily paralyzed.  He denied 
having received any medical treatment for his back since his 
separation from service.

The RO provided the veteran a VA dermatology examination in 
February 1997, at which time he stated that the skin rash had 
spread to his back.  He again stated that the problem was 
worse in hot weather, and that perspiration increased the 
itching.  He denied receiving any treatment for the problem.  
The examiner provided color photographs of the anterior and 
posterior chest, the neck, and the chin areas.  She found no 
current manifestations of a skin rash, although there were a 
few very faint hypopigmented areas between the scapulae on 
the posterior chest.  There was no evidence of scaling in the 
areas the veteran had described as where the rash had 
occurred.  The veteran described the extent of the rash, when 
occurring, as being across the anterior chest down to the 
fifth intercostal space, and the lateral aspect of the neck 
into his beard.  The examiner assessed the disorder as 
probably tinea versicolor, which she found to be consistent 
with the previous diagnosis of dermatophytosis.

In conjunction with an April 1998 VA orthopedic examination 
the veteran complained of pain, weakness, stiffness, and 
instability in the left knee.  He was able to sit or stand 
for 30 minutes, climb two flights of stairs, lift 50 pounds, 
ride in a car for 1.5 hours, and walk about two blocks.  He 
had taken Motrin or Advil with good results, and had used a 
knee brace.  The pain occurred with activity, and bothered 
him everyday.  There was no evidence of dislocation or 
inflammatory arthritis.  On examination the range of motion 
of the left knee was the same as the right, that being from 
zero to 130 degrees of flexion, with pain at the outer range 
of motion.  There was evidence of ligamentous laxity in the 
left knee.  An X-ray study of the left knee revealed an 
irregularity of the cortex of the medial femoral epicondyle, 
most likely representing a tug lesion.  There was also a 
calcified quadriceps tendon.

The veteran also reported having some back problems, which he 
attributed to his knee.  On examination the range of motion 
of the back was to 90 degrees of flexion, extension of 
10 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally, which the examiner 
characterized as full range of motion.  An X-ray study of the 
lumbosacral spine was normal, and the examination did not 
result in any diagnosis of a back disorder.

The RO afforded the veteran additional examinations in 
December 2000, at which time he stated that his rash was 
worse, in that it was spreading.  He then had spots on his 
neck, back, and chest, which he found to be disfiguring.  The 
rash did not itch, but it did flake, and he was then using 
over the counter cream for the rash.  On examination the 
examiner described macular, well marginated dermatophytic 
lesions on the neck, back, and chest.  There were three or 
four five-centimeter patches on the chest, the majority of 
the right side of the neck was covered, and there were 
multiple two-centimeter patches on the back.  The examiner 
also provided color photographs of the affected areas.

During the orthopedic examination the veteran indicated that 
his left knee was the same as when previously examined.  The 
knee hurt with weather changes, and he had daily intermittent 
pain with bending or climbing stairs.  He could walk up to a 
mile on level ground and sit for up to one hour.  He no 
longer ran or participated in sports due to knee pain.  He 
did not use crutches, braces, or canes, although he had 
previously been given a knee brace.  Although he was then 
unemployed, he denied that the knee pain had caused him to 
miss work when he was employed.

On examination there was some tenderness in the medial joint 
line and some very slight lateral instability.  There was no 
crepitance, synovitis, effusion, or bony deformity.  The 
range of motion of the knee was from zero to 120 degrees of 
flexion, and the veteran's gait and station were 
unremarkable.  An X-ray study at that time showed old trauma 
to the left medial condyle.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 1996, January 1997, June 1997, 
August 1997, November 2000, and December 2000.  The RO 
provided the veteran a statement of the case in December 1994 
and supplemental statements of the case in April 1995, 
November 1995, August 1997, January 1998, August 1998, and 
May 2001.  In those documents the RO informed the veteran of 
the regulatory requirements pertaining to the claimed 
benefits, and provided him the rationale for not awarding the 
benefits he sought.  The veteran's representative has 
reviewed the claims file on multiple occasions, and did not 
indicate that the veteran had any additional evidence to 
submit.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claims.

The RO provided the veteran VA examinations in May 1993, 
February 1997, April 1998, and December 2000.  The veteran 
presented hearing testimony before the RO Hearing Officer in 
March 1995.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of relevant evidence.



Service Connection for a Back Disorder

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more prior to December 31, 2006.  Compensation is warranted 
if the Persian Gulf veteran exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
Compensation is not payable under this provision if by 
history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
The term "signs" is defined as objective evidence perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

Analysis

The veteran claims to have a back disorder as the result of 
an injury that occurred in 1988.  He has, however, been given 
multiple VA examinations, none of which resulted in a 
diagnosis of a back disorder.  The veteran's statements are 
not probative of him having a back disorder, because he is 
not competent to provide evidence of a medical diagnosis. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
finds, therefore, that the claim for service connection for a 
back disorder is not supported by medical evidence of a 
current disability, and that entitlement to compensation 
based on direct service connection is not warranted.  
Hickson, 12 Vet. App. at 253.

The veteran's service records indicate that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He is, therefore, entitled to consideration of his 
claim under the regulatory provisions pertaining to veteran's 
of the Persian Gulf War.  Pursuant to that regulation, 
service connection may be granted if the veteran exhibits 
objective indications of chronic disability, which is defined 
as objective evidence perceptible to an examining physician 
or other non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  None of 
the VA examinations have resulted in any clinical findings 
related to a back impairment that were perceived by the 
examining physician.  In addition, the veteran's complaints 
of back pain have not been independently verified.  The Board 
finds, therefore, that his claim for a chronic disability 
manifested by back pain is not supported by objective 
indications of chronic disability, and that service 
connection pursuant to the provisions of 38 C.F.R. § 3.317 is 
not warranted.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.

Disability Evaluations

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in November 
1993.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  As previously stated, once the 
evidence is assembled the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 4.3.

Osteochondroma of the Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a. 

The left knee disorder is manifested by slight instability, 
pain with use, weakness, stiffness, and limited endurance, 
with range of motion from zero to at least 115 degrees.  The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

With the grant of service connection in November 1993, the RO 
evaluated the left knee disability under Diagnostic Code 
5015, which pertains to benign bone growths, with a parallel 
citation to Diagnostic Code 5257 for other impairments of the 
knee.  Benign bone growths are to be evaluated as 
degenerative arthritis based on limitation of motion.  
38 C.F.R. § 4.71a.

A disability rating in excess of 10 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 30 degrees or that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  The evidence shows that the range of motion of the 
veteran's left knee, including any limitation of motion due 
to pain, is not limited to 30 degrees of flexion or 
15 degrees of extension.  Even with consideration of the 
report of pain at the extremes of motion, the veteran can 
flex and extend his knee beyond the ranges contemplated for 
an evaluation in excess of 10 percent.  DeLuca, 8 Vet. App. 
at 202.  The Board finds, therefore, that entitlement to a 
disability rating in excess of 10 percent based on limitation 
of motion is not warranted.

Entitlement to a disability rating in excess of 10 percent 
based on subluxation or instability, in accordance with 
Diagnostic Code 5257, may apply if the evidence shows that 
the instability is more than slight.  The examiner in May 
1993 found no instability, the examiner in April 1998 found 
some ligament laxity, and the examiner in December 2000 
described the laxity as very slight.  None of the examiners 
described the instability as moderate.  The Board finds, 
therefore, that entitlement to a disability rating in excess 
of 10 percent based on instability is not shown.

According to Diagnostic Code 5003, a 10 percent rating 
applies for arthritis in a major joint that is non-
compensable based on limitation of motion.  A 10 percent 
rating is currently in effect for the left knee disability 
under Diagnostic Codes 5015.  The Board finds, therefore, 
that the application of the provisions of Diagnostic Code 
5003 does not result in a higher disability rating.  See 
Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The left knee disability results in pain, weakness, 
stiffness, and limited endurance of the joint.  In the 
absence of compensable limitation of motion in the joint, 
including limitation of motion due to pain, the Board finds 
that the functional limitations resulting from the left knee 
disability are appropriately compensated by the 10 percent 
rating that has been assigned pursuant to Diagnostic Code 
5015.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  Although the veteran has slight 
instability in the left knee, the evidence does not show that 
the limited motion of the left knee meets the criteria for 
the minimum evaluation under Diagnostic Codes 5260 or 5261.  
The Board finds, therefore, that separate ratings are not 
warranted.

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5015.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of the 
minimum compensable rating for the joint.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the left knee disability has 
resulted in any hospitalizations.  In addition, the evidence 
does not show that the left knee disability has caused marked 
interference with employment.  The veteran denied that the 
left knee problems caused him to miss work.  In short, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

The evidence does not show that any criteria for a disability 
rating in excess of 10 percent for the left knee disability 
have been met since the initiation of the veteran's claim to 
entitle the veteran to staged ratings.  Fenderson, 12 Vet. 
App. at 119.  For the reasons shown above the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for osteochondroma of the left knee.

Fungal Infection of the Neck, Shoulders, and Chest

According to the photographs provided by the examiners and 
their description of the examination, the skin disorder is 
manifested by scaly lesions on the chest, neck, back, and 
part of the shoulder.  The examination in December 2000, when 
the disease appears to have been most active based on the 
extent of involvement, revealed lesions in three or four five 
centimeter patches on the chest, most of the right side of 
the neck, and multiple two centimeter patches on the back.

Since the grant of service connection for the skin disorder 
in November 1993 the RO has evaluated the impairment under 
Diagnostic Code 7813 for dermatophytosis.  That disorder is 
to be rated as eczema under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7806 for eczema provides a 50 percent rating 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disorder is 
exceptionally repugnant.  A 30 percent rating applies if 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating applies if there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A non-compensable rating applies 
if the manifestations are slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In order to warrant a rating in excess of 10 percent, the 
evidence must indicate that the disorder is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The medical evidence does not indicate that 
the lesions exudate, or that they cause constant itching, in 
that the disorder occurs only intermittently.  The area 
affected by the rash is limited to the center of the anterior 
and posterior chest and the neck, which is not an extensive 
area.  Although the veteran stated that he found the lesions 
to be disfiguring, only the lesions on the neck are in an 
exposed area and, based on the photographs provided, they are 
barely discernible.  The Board finds, therefore, that the 
skin lesions do not result in marked disfigurement.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 10 percent based on the criteria in 
Diagnostic Code 7806 have not been met since the initiation 
of the veteran's claim.  Fenderson, 12 Vet. App. at 119.

The evidence indicates that the skin rash, when not active, 
leaves hypopigmented areas on the neck.  Diagnostic Code 7800 
for disfiguring scars of the head, face, and neck provides a 
50 percent rating if there is complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.  A 30 percent rating 
applies if the scarring is severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 10 percent rating is provided if the scarring is moderately 
disfiguring, and the disorder is non-compensable if slight.  
38 C.F.R. § 4.118.

As previously stated, the scars on the neck are barely 
discernible from the photographs, and the examiners did not 
describe the scars as disfiguring.  The Board finds, 
therefore, that the scarring is not severe, and that the 
criteria for a rating in excess of 10 percent pursuant to 
Diagnostic Code 7800 are not met.  The evidence does not 
indicate that the skin disorder has resulted in any 
hospitalizations or had any affect on the veteran's 
employment to warrant consideration of an extra-schedular 
rating in accordance with 38 C.F.R. § 3.321.  For these 
reasons the Board has determined that the preponderance of 
the evidence is against the appeal to establish entitlement 
to a disability rating in excess of 10 percent for a fungal 
infection of the neck, shoulders, and chest.


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for osteochondroma of the left knee is 
denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for a fungal infection of the neck, 
shoulders, and chest is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

